Citation Nr: 0637305	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  95-05 812A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 
percent for lumbosacral strain for the period from October 6, 
1993, to December 8, 1998.

2.  Entitlement to an increased evaluation in excess of 20 
percent for lumbosacral strain for the period commencing on 
December 9, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel
INTRODUCTION

The veteran served on active duty in the United States Navy 
from November 1982 to November 1986.  He also served on 
active duty from September 1990 to April 1991 in support of 
Operations Desert Shield and Desert Storm.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1994 rating decision by the 
Providence, Rhode Island, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, inter alia, denied 
the veteran's claim for an increased evaluation in excess of 
10 percent for lumbosacral strain, pursuant to his 
application to reopen his claim for a rating increase that 
was received by VA on October 6, 1993.  During the course of 
the appeal, the lumbosacral strain disability was granted an 
increased evaluation, to 20 percent, effective December 9, 
1998, by rating decision of April 1999.  The Board remanded 
the case for additional evidentiary and procedural 
development in March 2005.  Thereafter, the RO confirmed the 
evaluations assigned for lumbosacral strain for the 
aforementioned time periods in an April 2006 rating decision.  
The case was returned to the Board in August 2006 and the 
veteran now continues his appeal.


FINDINGS OF FACT

1.  For the period from October 6, 1993, to December 8, 1998, 
the veteran's lumbosacral strain was primarily manifested by 
objective medical findings of no more than slight limitation 
of motion with characteristic pain on motion.

2.  For the period from December 9, 1998 to the present, the 
veteran's lumbosacral strain is primarily manifested by 
muscle spasm on forward flexion, moderate limitation of 
motion, and a combined thoracolumbar range of motion of 165 
degrees, with recurring low back pain and pain on use.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 10 percent 
for lumbosacral strain for the period from October 6, 1993, 
to December 8, 1998, have not been met.  38 U.S.C.A. § 1155 
(West Supp. 2005); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5293, 5295 (2003).

2.  The criteria for an evaluation greater than 20 percent 
for lumbosacral strain for the period from December 9, 1998, 
to the present have not been met.  38 U.S.C.A. § 1155 (West 
Supp. 2005); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 
5295 (2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran's claim was received in October 1993, over seven 
years before implementation of the VCAA, but during the 
course of the appeal he was notified of the provisions of the 
VCAA in correspondence dated in November 2003, April 2005, 
and May 2006.  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
All relevant VA and private medical treatment records showing 
the state of his low back disability for the period from 
October 1993 to April 2006 have been obtained and associated 
with the evidence.  Furthermore, he has not identified any 
additional, relevant evidence that has not otherwise been 
requested or obtained.  The veteran has been notified of the 
evidence and information necessary to substantiate his claim, 
and he has been notified of VA's efforts to assist him. (See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).)  As a 
result of the development that has been undertaken, there is 
no reasonable possibility that further assistance will aid in 
substantiating his claim.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.  The Board finds the available 
medical evidence is sufficient for an adequate determination.  
The duty to assist and duty to notify provisions of the VCAA 
have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which discussed the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In 
correspondence dated in May 2006, VA provided the veteran 
with notice of the provisions of the VCAA as it pertained to 
increased rating and effective date issues, in full 
compliance with the Court's holding in Dingess.  The Board 
therefore concludes that there has been substantial 
compliance with all pertinent VA law and regulations, and 
that to move forward with adjudication of this claim would 
not cause any prejudice to the veteran.

Pertinent Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West Supp. 2005); 
38 C.F.R. Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2006).

A thorough evaluation of a musculoskeletal or orthopedic 
disability for rating purposes requires consideration of any 
functional loss due to pain, incoordination, weakness, or 
fatigability.  Medical determinations should be made regarding 
whether the affected joint exhibits pain on use, weakened 
movement, excess fatigability, incoordination, or any other 
disabling symptom.  Findings should be made regarding whether 
such pain could significantly limit the functional ability of 
the impaired joint during flare-ups or when the joint is used 
repeatedly over a period of time.  38 C.F.R. §§ 4.40, 4.45 
(2006); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

During the course of this appeal, the rating schedule for 
evaluating disabilities of the spine was significantly 
revised.  Prior to September 26, 2003, the rating schedule 
for evaluating lumbar spine disability were designated at 38 
C.F.R. § 4.71a, as follows:  

5292
Spine, limitation of motion of, lumbar:

Severe
40

Moderate
20

Slight
10
(prior to September 26, 2003)

5293
Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to site of 
diseased disc, little intermittent relief
6
0

Severe; recurring attacks, with intermittent relief
4
0

Moderate; recurring attacks
2
0

Mild
1
0

Postoperative, cured
0
(prior to September 23, 2002)



5295
Lumbosacral strain:

Severe; with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion
4
0

With muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing 
position
2
0

With characteristic pain on motion
1
0

With slight subjective symptoms only
0
(prior to September 23, 2003)

As of September 23, 2002, VA adopted revisions to the 
Diagnostic Code for rating intervertebral disc syndrome.  The 
revised Code provides for the following:

The Spine
5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome




***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 

Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion. 

Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 

Note: (4) Round each range of motion measurement to the 
nearest five degrees. 

Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 

Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a effective September 26, 2003

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20
 
With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. 
Note (2): If intervertebral disc syndrome is present in 
more than one spinal segment provided that the effects in 
each spinal segment are clearly distinct evaluate each 
segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine whichever method results in a higher evaluation for 
that segment. 
Effective September 26, 2003

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006)

Entitlement to an increased evaluation in excess of 10 
percent for lumbosacral strain for the period from October 6, 
1993 to December 8, 1998.

The veteran's service medical records show that he received 
treatment on several occasions for recurring episodes of 
lower back pain.  Following his separation from service, he 
applied for VA compensation for a low back disability.  By 
rating decision of August 1987, he was granted service 
connection and a 10 percent evaluation for lumbosacral 
strain.  

The current appeal stems from the veteran's application to 
reopen his claim for a rating increase in excess of 10 
percent for lumbosacral strain.  The claim was received by VA 
on October 6, 1993.

A February 1993 electromyogram and nerve conduction study of 
the lumbar spine were normal, with no signs of lumbosacral 
radiculopathy, peripheral polyneuropathy or myopathy.

VA and private medical records for the period from October 6, 
1993 to December 8, 1998, show that the veteran's low back 
disability was primarily manifested by complaints of low back 
pain with pain occasionally radiating down the left hip and 
lower extremity along the sciatic nerve.  The symptoms were 
aggravated by coughing and sneezing.  The veteran treated his 
symptoms with exercises, physical therapy, and prescription-
strength nonsteroidal anti-inflammatory medications such as 
Ibuprofen.

The report of a VA examination conducted in November 1993 
shows that muscle spasm was noted in the veteran's 
paravertebral musculature on his left side during straight 
leg raising.  Range of motion testing shows lateral rotation 
to 30 degrees on the right and 36 degrees on the left; 
lateral flexion to 33 degrees on the right and 20 degrees on 
the left; forward flexion to 36 degrees; and backward 
extension to 4 degrees.  No muscle spasm was observed on 
range of motion testing.  X-rays revealed normal vertebral 
position and alignment.  The diagnosis was acute and chronic 
low back strain manifested by low back pain and sciatic pain 
radiating down the left lower extremity that was suggestive 
of radiculopathy.  In a March 1994 VA outpatient treatment 
note, it was indicated that a November 1993 MRI study 
revealed evidence of an old caudal equine contusion injury, 
initial stages of lumbosacral degenerative disc disease, and 
disc bulging at the L2-L3, L3-L4, and L4-L5 vertebral spaces, 
but with no compromise of the central spinal cord canal.

Outpatient treatment reports dated in 1994 show that the 
veteran was treated on several occasions for complaints of 
low back pain and that he was fitted for a supportive 
neoprene back brace in May 1994.

The transcript of a June 1995 RO hearing shows that the 
veteran testified, in pertinent part, that he experienced 
recurring low back pain with shooting pain radiating down his 
left lower extremity and muscle spasms when lifting.  He 
stated that he treated his symptoms with physical therapy and 
prescription-strength 800-milligram doses of Ibuprofen.  He 
reported that he was employed as a letter carrier in the 
United States Postal Service, that his duties as a letter 
carrier involved lifting and walking, and that his low back 
symptoms interfered with his ability to perform his job.

Applying the pre-September 26, 2003 rating schedule to the 
above facts, the Board finds that the constellation of 
symptomatology associated with the veteran's lumbosacral 
strain more closely approximates the criteria for a 10 
percent evaluation on the basis of characteristic pain on 
motion under Diagnostic Code 5295.  Although some muscle 
spasm was noted on palpation and straight leg raising in 
November 1993, the evidence does not show that there was any 
actual spasm on extreme forward bending during range of 
motion testing.  Additionally, there was no objective 
evidence of loss of lateral spine motion on either side while 
in the standing position.  The overall range of motion of his 
lumbar spine on objective testing does not more closely 
approximate the criteria for moderate limitation of motion as 
contemplated by Diagnostic Code 5292.  While the veteran does 
display symptoms associated with sciatica affecting his left 
lower extremity, the objective evidence does not show an 
actual clinical diagnosis of intervertebral disc syndrome, as 
established by a February 1993 nerve conduction study and 
electromyogram.  In any case, there is no objective evidence 
of recurring attacks of sciatic neuropathy.  In this regard, 
the Board observes that the veteran does not have herniation 
of his lumbar discs.  Therefore, the Board finds that the 
veteran's level of impairment associated with his service-
connected lumbosacral strain is adequately compensated by the 
10 percent evaluation currently assigned for the period from 
October 6, 1993 to December 8, 1998.  See Butts v. Brown, 5 
Vet. App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).


Entitlement to an increased evaluation in excess of 20 
percent for lumbosacral strain for the period commencing on 
December 9, 1998.

The objective medical evidence for the period from December 
9, 1998, to the present includes the report of a VA 
examination conducted on December 9, 1998 (and a supplemental 
addendum to the examination report dated in February 1999), 
which shows that the veteran complained of low back pain with 
aggravation by changes in the weather and occasional 
symptomatic flare-ups that caused him to lose 48 days of work 
in the previous year.  Physical examination revealed no 
tenderness over the spinous process of his lumbosacral spine 
or flank sciatic notches.  Neurological examination and 
evaluation of his musculature and muscle strength in both 
lower extremities revealed normal findings.  The veteran 
exhibited no pain on hip rotation and was able to toe-walk 
and heel-walk normally.  Range of motion testing shows that 
he was able to forward flex his lumbar spine to 60 degrees 
(limited by pain at 60 degrees), backward extend it to 30 
degrees, bilaterally rotate it to 35 degrees, and laterally 
flex it to 30 degrees on the right and 40 degrees on the 
left.  X-rays of his lumbosacral spine were normal.  The 
veteran was able to perform a forward bending motion with 
straightened knees and touch the tips of his fingers to a 
point 12 inches above the floor ten times.  Muscle spasm was 
noted on palpation of his low back musculature.  The 
diagnosis was chronic lumbosacral strain with muscle spasm of 
the lumbar spine.

A VA physical therapy consultation report dated in October 
2000 shows that the veteran complained of low back pain with 
pain radiating down his left lower extremity, but denied 
having any bladder or bowel dysfunction or lower extremity 
weakness.  The report made reference to X-ray studies 
undertaken in July 2000 that show possible minimal 
degenerative joint disease in his sacroiliac joints.  The 
physical therapy report indicated that the veteran 
experienced muscle spasm.  However, he did not have pain on 
lateral flexion or rotation, bilaterally, or on forward 
flexion (in which he was able to place his fingertips on his 
ankles).  His gait was normal.

VA outpatient treatment reports dated from May 2001 - 
September 2002 show that the veteran complained of low back 
pain and discomfort, but with no tenderness on physical 
evaluation and "fairly good" range of spinal motion.  He 
treated his symptoms with Tylenol and Motrin and used a 
supportive back brace four days out of the week.

The report of a VA examination conducted in February 2004 
shows that the veteran displayed normal gait and posture.  
Tenderness on palpation of L1 through S1 was observed, but 
with normal paraspinal musculature.  He was able to forward 
flex to 50 degrees (with 90 degrees being normal range of 
motion), with pain throughout forward flexion.  Backward 
extension was to 20 degrees (with 30 degrees being normal 
range of motion), with onset of pain at 20 degrees.  Lateral 
flexion was to 40 degrees, bilaterally, and external rotation 
was to 25 degrees, bilaterally, with pain on the leftward 
rotation.  He was able to heel-walk, toe-walk, and perform a 
squats.  Motor strength in his lower extremities was normal 
and 5/5, with no neurological abnormalities.  On testing for 
functional loss, the veteran was able to flex forward from 
the waist 10 times while holding five-pound weights, 
accompanied by complaints of back pain and decreased range of 
motion each time he flexed forward.  He was able to complete 
this motion 10 times in immediate succession, but his flexion 
at the waist was minimal and limited due to pain.  X-rays of 
his lumbosacral spine revealed normal findings.  Neurological 
assessment revealed a clinical picture compatible with left 
S1 radiculopathy. 

The report of an April 2004 MRI study of the veteran's lumbar 
spine shows the presence of minor annular bulges of his lower 
lumbar discs at the L3-L4, L4-L5, and L5-S1 vertebral spaces.  
No disc herniation or spinal canal stenosis was detected at 
any level.  

The report of an August 2005 VA examination shows that the 
veteran's lumbosacral spine displayed degenerative joint 
disease of the L5-S1 facet joints, but was otherwise normal 
on X-ray evaluation, with normal alignment and position.  
Physical examination shows that he displayed a normal gait.  
Range of motion testing showed forward flexion to 50 degrees 
(limited by pain), backward extension to 15 degrees, lateral 
flexion to 25 degrees (bilaterally), and external rotation to 
45 degrees (bilaterally), with onset of pain at 35 degrees of 
right external rotation and at 40 degrees of left external 
rotation.  The muscles of his lower extremities were normal 
on strength testing and there was no muscle spasm on 
palpation of his back.  Pressure on the musculature of his 
lumbosacral junction and lower sacral segments produced pain.  
There was also tenderness of his left sciatic notch and of 
his left sciatic course.  The diagnosis was degenerative disc 
disease with pain radiating down the left leg producing 
muscle spasm, and secondary chronic back strain requiring 
periodic use of a supportive brace and non-steroidal anti-
inflammatory medications to control the pain.  The examining 
physician presented the following commentary:

"The physical examination done on this date 
essentially is the same as in previous exams and 
shows essentially the same findings.  (The 
veteran) does not have any difficulty during 
activities of daily living except during periods 
of spasm.  He can walk on level ground for 
approximately a mile without undue difficulty."

VA outpatient treatment reports dated from 2003 - 2006 shows 
that the veteran was fitted with a TENS unit to treat his low 
back symptoms and obtained a degree of pain relief from its 
use.

Applying the facts of the case to the older version of the 
regulations in effect from December 9, 1998 to September 25, 
2003, the Board finds that there is no basis to assign an 
evaluation greater than 20 percent for lumbosacral strain.  
The objective medical evidence demonstrates that there is 
muscle spasm on forward bending as of December 9, 1998 and 
moderate limitation of motion due to pain, such that the 
assignment of a 20 percent evaluation on application of 
either Diagnostic Code 5292 or 5295 is warranted.  However, 
there is no medical evidence of severe limitation of motion, 
severe lumbosacral strain, listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or abnormal mobility on forced 
motion, such that assignment of an evaluation greater than 20 
percent could be justified.  Additionally, there is no 
objective demonstration of severe intervertebral disc 
syndrome manifested by recurring attacks with intermittent 
relief that would support the assignment of an evaluation 
greater than 20 percent under Diagnostic Code 5293.

Applying the objective facts of the case to the revised 
version of the rating schedule that was implemented on 
September 26, 2003, the Board also finds no basis to grant 
the veteran a rating increase in excess of 20 percent for 
lumbosacral strain.  The medical examination conducted after 
September 26, 2003, show that the veteran is not limited to 
less than 50 degrees of forward flexion of his thoracolumbar 
spine, and that his combined range of motion of his 
thoracolumbar spine is, at worst, no less than 165 degrees.  
There is also no evidence of ankylosis of his lumbosacral 
spine.  Thus, a claim for a rating increase in excess of 20 
percent for lumbosacral strain under the provisions of 
Diagnostic Code 5237 must be denied.

The revised rating schedule for evaluating intervertebral 
disc syndrome in Diagnostic Code 5243, which was implemented 
on September 23, 2002, provides for an evaluation greater 
than 20 percent if there is objective evidence of 
intervertebral disc syndrome manifested by incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  In this regard, the 
Board observes that the veteran is able to heel-walk and toe 
walk normally.  Although disc bulging and sciatic 
radiculopathy is noted on objective examination, there are no 
herniations of his lumbar discs or a definitive clinical  
diagnosis of intervertebral disc syndrome, such that the 
provisions of this rating code could be used to support the 
veteran's claim for a rating increase.  

According to the veteran, the functional loss associated with 
the lumbosacral strain causes some degree of impairment of 
his ability to work as a letter carrier, with approximately 
11/2 months of lost work time per year, according to the report 
of the December 9, 1998 VA examination.  However, there is no 
data from his employer to support this statement.  Therefore, 
the Board finds that this functional loss is adequately 
compensated for by the 20 percent evaluation currently 
assigned for the period at issue and does not provide 
justification for the award of a rating increase above 20 
percent.  

In view of the foregoing discussion, the Board concludes that 
the medical evidence does not support the veteran's claim for 
an increased evaluation in excess of 10 percent for 
lumbosacral strain for the period from October 6, 1993 to 
December 8, 1998, or for an increased evaluation in excess of 
20 percent for lumbosacral strain for the period commencing 
on December 9, 1998.  His appeal is therefore denied.

Finally, the Board finds that the disability is not so 
unusual or exceptional as to render impractical the 
application of the regular schedular standards at any time 
during the pendency of the initial evaluation period.  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board notes 
that the veteran's back pathology has not necessitated 
frequent periods of hospitalization and there is no objective 
evidence that it has resulted in marked interference with his 
employment.  


ORDER

An increased evaluation in excess of 10 percent for 
lumbosacral strain for the period from October 6, 1993 to 
December 8, 1998, is denied.

An increased evaluation in excess of 20 percent for 
lumbosacral strain for the period commencing on December 9, 
1998, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


